DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 11/06/2020 claims 1-20 are pending in the present application, claims 1, 11, 19 are written in independent form. The present Application claims Priority to provisional Applications 62/931,639 with filing date of 11/06/2019.
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim Objections


Claims 1, 6, 11, 16, 19 are objected to because of the following informalities:  
Claims 1, 11 ,19 set forth the acronym AP MLD and non-AP MLD without defining the elements of the acronym in first used in every independent claim.
Claims 6 and 16 contain grammatical errors including “comprising an indication a change of an initial power state”, wherein ‘an indication a change’ is not grammatically correct.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "wherein the TID comprises" and is dependent upon claims 1 and 4. Claims 1, 4, and previously in claim 6 ‘a TID’ is not set forth, therefore antecedent basis for ‘the TID’ cannot be established as there is insufficient antecedent basis for this limitation in the claim. As the Examiner is unable to relate the limitation to any supported element of the respective claims the lack of antecedent basis renders the claim indefinite.  Similar issue is present with respect to claim 16 which is dependent upon claim 14 and claim 11.



Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20210007168 to Asterjadhi  et al (hereinafter d1) in view of United States Patent Application Publication US-20220346176 to Jang et al (hereinafter d2).
Regarding claim 1, as to the limitation “A device, the device comprising processing circuitry coupled to storage, the processing circuitry configured to:”  d1 discloses a system (see d1 para. 0050-0065) including at least a AP MLD device (see d1 Fig. 11), wherein the device includes at least processing circuitry coupled to storage (see d1 Fig. 11 para. 0176-0178 see also Fig. 12A para. 0179) which is configured to execute instructions stored embodied on a non-transitory computer readable medium to control the device to perform a method (see d1 para. 0006) for ML communication (see d1 para. 0002);
as to the limitation “identify a request frame received from a non-AP MLD on a first link of a plurality of links, wherein the non-AP MLD comprises a plurality of station devices (STAs), and wherein the first link is associated with a first STA of the plurality of STAs; cause to send a response frame to the non-AP MLD on the first link to establish the plurality of links between the device and the non-AP MLD;” d1 discloses a AP MLD which identifies a request from a non AP MLD (see d1 para. 0012, 0115, 0125, 0142) wherein a non AP MLD comprises a plurality of links (see d1 Fig. 2) and a plurality of STAs (see d1 para. 0006); sending of a response frame to the non AP MLD which establishes a plurality of links between AP MLD an non AP MLD (see d1 para. 0006, 0102, 0115, 0142-0143);
as to the limitation “determine, based on the request frame, a power save mode associated with each of the STAs of the non-AP MLD; and communicate with the non-AP MLD based on the power save mode” d1 discloses determining state of links (i.e. power save mode) based on the request (see d1 para. 0039-0040, 0041-0045); and communication based on the power save mode (see d1 para. 0146, Fig. 5B).
However, d1 does not appear to explicitly disclose power save mode, attention is directed to d2. D2 discloses power save mode (see d2 para. 0051, 0223), TID (see d2 para. 0245-0246) and updating power save modes (see d2 para. 0248, 0315).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of power save mode as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving multi-link communication (see d2 para. 0005).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to achieve the predictable result of improved multi-link communication (see d2 para. 0005) wherein both techniques were known  and used as of the effective filing date (as shown by d2), and the combination yielding a predictable result of improved multi-link communication (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 2, as to the limitation “The device of claim 1, wherein the power save mode comprises an active state or a doze state based on a power management bit set 1 in the request frame” d1 in view of d2 discloses active and doze states (i.e. power saving mode) (see d1 para. 0039, 0042, 0044, 0106, 0128, 0135, 0137, 0188) based on a management bit (see d1 para. 0109-0111, 0140).
Regarding claim 3, as to the limitation “The device of claim 1, wherein the device is an access point (AP) multi-link device (MLD)” d1 in view of d2 discloses AP MLD device (see d1 Fig. 11), wherein the device includes at least processing circuitry coupled to storage (see d1 Fig. 11 para. 0176-0178 see also Fig. 12A para. 0179).
Regarding claim 4, as to the limitation “The device of claim 1, wherein the processing circuitry is further configured to determine the first link is enabled for the first STA based on receiving the request frame” d1 in view of d2 discloses determining enabling of a link based on request (see d1 para. 0101-0106, 0115, 0133).
Regarding claim 5, as to the limitation “The device of claim 1, wherein the processing circuitry is further configured to set up a traffic identifier (TID) associated with data traffic to be exchanged with the non-AP MLD, wherein the setting up of the TID comprises mapping a plurality of TIDs to one or more enabled links of the plurality links” d1 in view of d2 discloses setting up a traffic identifier (TID) associated with data traffic to be exchanged with the non-AP MLD, wherein the setting up of the TID comprises mapping a plurality of TIDs to one or more enabled links of the plurality links (see d1 para. 0105-0108, 0126-0128, 0137, 0156).
Regarding claim 6, as to the limitation “The device of claim 4, wherein the TID comprises a TID mapping update comprising an indication a change of an initial power state of the first STA” d1 in view of d2 discloses updating (see d1 para. 0105-0108, 0126-0128, 0137, 0156) and updating (see d2 para. 0248, 0315). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of updating as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving multi-link communication (see d2 para. 0005).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to achieve the predictable result of improved multi-link communication (see d2 para. 0005) wherein both techniques were known  and used as of the effective filing date (as shown by d2), and the combination yielding a predictable result of improved multi-link communication (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 7, as to the limitation “The device of claim 1, wherein the processing circuitry is further configured to identify an update request received from the non-AP MLD to update the power save modes of each of the links of the plurality of links” d1 in view of d2 discloses identifying an update request received from the non-AP MLD to update the power save modes of each of the links of the plurality of links (see d1 para. 0105-0108, 0126-0128, 0137, 0156) and updating (see d2 para. 0248, 0315). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of updating as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving multi-link communication (see d2 para. 0005).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to achieve the predictable result of improved multi-link communication (see d2 para. 0005) wherein both techniques were known  and used as of the effective filing date (as shown by d2), and the combination yielding a predictable result of improved multi-link communication (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 8, as to the limitation “The device of claim 1, wherein the request frame received from the non-AP MLD comprises a first field indicative of an initial power state of the first STA” d1 in view of d2 discloses a first field indicative (see d1 para. 0009 Figs. 3, 8) of initial power state of the first STA (see d1 para. 0039-0040, 0041-0045).
Regarding claim 9, as to the limitation “The device of claim 1, further comprising a transceiver configured to transmit and receive wireless signals” d1 in view of d2 discloses device which comprise at least a transceiver (see d1 para. 0067).
Regarding claim 10, as to the limitation “The device of claim 8, further comprising an antenna coupled to the transceiver to cause to send the response frame” d1 in view of d2 discloses a device which comprises a least an antenna coupled to the transceiver to cause to send the response frame (see d1 para. 0042, 0067).
Regarding claim 11, as to the limitation “A non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors of a device result in performing operations comprising:”  d1 discloses a system (see d1 para. 0050-0065) including at least a AP MLD device (see d1 Fig. 11), wherein the device includes at least processing circuitry coupled to storage (see d1 Fig. 11 para. 0176-0178 see also Fig. 12A para. 0179) which is configured to execute instructions stored embodied on a non-transitory computer readable medium to control the device to perform a method (see d1 para. 0006) for ML communication (see d1 para. 0002);
as to the limitation “identifying a request frame received from a non-AP MLD on a first link of a plurality of links, wherein the non-AP MLD comprises a plurality of station devices (STAs), and wherein the first link is associated with a first STA of the plurality of STAs; causing to send a response frame to the non-AP MLD on the first link to establish the plurality of links between the AP MLD and the non-AP MLD” d1 discloses a AP MLD which identifies a request from a non AP MLD (see d1 para. 0012, 0115, 0125, 0142) wherein a non AP MLD comprises a plurality of links (see d1 Fig. 2) and a plurality of STAs (see d1 para. 0006); sending of a response frame to the non AP MLD which establishes a plurality of links between AP MLD an non AP MLD (see d1 para. 0006, 0102, 0115, 0142-0143);
as to the limitation “determining, based on the request frame, a power save mode associated with each of the STAs of the non-AP MLD; and communicating with the non-AP MLD based on the power save mode” d1 discloses determining state of links (i.e. power save mode) based on the request (see d1 para. 0039-0040, 0041-0045); and communication based on the power save mode (see d1 para. 0146, Fig. 5B).
However, d1 does not appear to explicitly disclose power save mode, attention is directed to d2. D2 discloses power save mode (see d2 para. 0051, 0223), TID (see d2 para. 0245-0246) and updating power save modes (see d2 para. 0248, 0315).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of power save mode as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving multi-link communication (see d2 para. 0005).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to achieve the predictable result of improved multi-link communication (see d2 para. 0005) wherein both techniques were known  and used as of the effective filing date (as shown by d2), and the combination yielding a predictable result of improved multi-link communication (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 12, as to the limitation “The non-transitory computer-readable medium of claim 11, wherein the power save mode comprises an active state or a doze state based on a power management bit set 1 in the request frame” d1 in view of d2 discloses active and doze states (i.e. power saving mode) (see d1 para. 0039, 0042, 0044, 0106, 0128, 0135, 0137, 0188) based on a management bit (see d1 para. 0109-0111, 0140).
Regarding claim 13, as to the limitation “The non-transitory computer-readable medium of claim 11, wherein the device is an access point (AP) multi-link device (MLD)” d1 in view of d2 discloses AP MLD device (see d1 Fig. 11), wherein the device includes at least processing circuitry coupled to storage (see d1 Fig. 11 para. 0176-0178 see also Fig. 12A para. 0179).
Regarding claim 14, as to the limitation “The non-transitory computer-readable medium of claim 11, wherein the operations further comprise determining the first link is enabled for the first STA based on receiving the request frame” d1 in view of d2 discloses determining enabling of a link based on request (see d1 para. 0101-0106, 0115, 0133).
Regarding claim 15, as to the limitation “The non-transitory computer-readable medium of claim 11, wherein the operations further comprise setting up a traffic identifier (TID) associated with data traffic to be exchanged with the non-AP MLD, wherein the setting up of the TID comprises mapping a plurality of TIDs to one or more enabled links of the plurality links” d1 in view of d2 discloses setting up a traffic identifier (TID) associated with data traffic to be exchanged with the non-AP MLD, wherein the setting up of the TID comprises mapping a plurality of TIDs to one or more enabled links of the plurality links (see d1 para. 0105-0108, 0126-0128, 0137, 0156).
Regarding claim 16, as to the limitation “The non-transitory computer-readable medium of claim 14, wherein the TID comprises a TID mapping update comprising an indication a change of an initial power state of the first STA” d1 in view of d2 discloses updating (see d1 para. 0105-0108, 0126-0128, 0137, 0156) and updating (see d2 para. 0248, 0315). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of updating as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving multi-link communication (see d2 para. 0005).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to achieve the predictable result of improved multi-link communication (see d2 para. 0005) wherein both techniques were known  and used as of the effective filing date (as shown by d2), and the combination yielding a predictable result of improved multi-link communication (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 17, as to the limitation “The non-transitory computer-readable medium of claim 11, wherein the operations further comprise identifying an update request received from the non-AP MLD to update the power save modes of each of the links of the plurality of links” d1 in view of d2 discloses identifying an update request received from the non-AP MLD to update the power save modes of each of the links of the plurality of links (see d1 para. 0105-0108, 0126-0128, 0137, 0156) and updating (see d2 para. 0248, 0315). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of updating as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving multi-link communication (see d2 para. 0005).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to achieve the predictable result of improved multi-link communication (see d2 para. 0005) wherein both techniques were known  and used as of the effective filing date (as shown by d2), and the combination yielding a predictable result of improved multi-link communication (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 18, as to the limitation “The non-transitory computer-readable medium of claim 11, wherein the request frame received from the non-AP MLD comprises a first field indicative of an initial power state of the first STA” d1 in view of d2 discloses a first field indicative (see d1 para. 0009 Figs. 3, 8) of initial power state of the first STA (see d1 para. 0039-0040, 0041-0045).
Regarding claim 19, as to the limitation “A method comprising:”  d1 discloses a system (see d1 para. 0050-0065) including at least a AP MLD device (see d1 Fig. 11), wherein the device includes at least processing circuitry coupled to storage (see d1 Fig. 11 para. 0176-0178 see also Fig. 12A para. 0179) which is configured to execute instructions stored embodied on a non-transitory computer readable medium to control the device to perform a method (see d1 para. 0006) for ML communication (see d1 para. 0002);
as to the limitation “identifying, by one or more processors of a device, a request frame received from a non-AP MLD on a first link of a plurality of links, wherein the non-AP MLD comprises a plurality of station devices (STAs), and wherein the first link is associated with a first STA of the plurality of STAs; causing to send a response frame to the non-AP MLD on the first link to establish the plurality of links between the device and the non-AP MLD” d1 discloses a AP MLD which identifies a request from a non AP MLD (see d1 para. 0012, 0115, 0125, 0142) wherein a non AP MLD comprises a plurality of links (see d1 Fig. 2) and a plurality of STAs (see d1 para. 0006); sending of a response frame to the non AP MLD which establishes a plurality of links between AP MLD an non AP MLD (see d1 para. 0006, 0102, 0115, 0142-0143);
as to the limitation “determining, based on the request frame, a power save mode associated with each of the STAs of the non-AP MLD; and communicating with the non-AP MLD based on the power save mode” d1 discloses determining state of links (i.e. power save mode) based on the request (see d1 para. 0039-0040, 0041-0045); and communication based on the power save mode (see d1 para. 0146, Fig. 5B).
However, d1 does not appear to explicitly disclose power save mode, attention is directed to d2. D2 discloses power save mode (see d2 para. 0051, 0223), TID (see d2 para. 0245-0246) and updating power save modes (see d2 para. 0248, 0315).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of power save mode as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: improving multi-link communication (see d2 para. 0005).  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to achieve the predictable result of improved multi-link communication (see d2 para. 0005) wherein both techniques were known  and used as of the effective filing date (as shown by d2), and the combination yielding a predictable result of improved multi-link communication (without a change in function thereof) with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 20, as to the limitation “The method of claim 19, wherein the power save mode comprises an active state or a doze state based on a power management bit set 1 in the request frame” d1 in view of d2 discloses active and doze states (i.e. power saving mode) (see d1 para. 0039, 0042, 0044, 0106, 0128, 0135, 0137, 0188) based on a management bit (see d1 para. 0109-0111, 0140).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20220201785 A1 to KNECKT et al discloses utilizing a multilink media access control (MAC) address structure to support multilink devices (MLDs) that can operate concurrently in more than one link such as extremely high throughput (EHT) access points (APs) and EHT stations (STA), where the multilink MAC address structure is compatible with legacy devices. An EHT AP can utilize a multilink basic service set (BSS) identification (BSSID) MAC address to communicate with an EHT STA identified by a multilink MAC address. Values of the multilink BSSID and the multilink MAC address of the EHT STA are independent of which of the multiple links are used in the communication. In addition, to utilizing a multilink BSSID, the EHT AP can also support unique link-specific MAC addresses to concurrently support legacy and MLD stations. The EHT STA can also utilize unique link-specific MAC addresses that can be different than the EHT AP's link-specific MAC addresses.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643